PER CURIAM.
Upon consideration of the parties’ responses to the Court’s orders of May 5, 2006, and July 18, 2006, the Court has determined that the September 20, 2005, “Order on Plaintiffs Motion for an Immediate Hearing on ‘Pending’ Motions,” is not an appealable order. See generally Tieche v. Fla. Physicians Ins. Reciprocal, 431 So.2d 287 (Fla. 5th DCA 1983)(holding that Florida Rule of Civil Procedure 1.540(b), which authorizes relief from final judgments or orders is applicable only to final orders). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.